IN THE COURT OF APPEALS OF IOWA

                                 No. 18-1935
                            Filed October 7, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SHAUROME TAYLOR,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, David P.

Odekirk, Judge.



      Shaurome Taylor appeals his conviction for delivery of methamphetamine

to a minor and sexual abuse in the third degree. AFFIRMED.



      Joel E. Fenton of Law Offices of Joel E. Fenton, PLC, Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.



      Considered by Mullins, P.J., Schumacher, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                         2


VOGEL, Senior Judge.

      Shaurome Taylor was convicted of delivery of methamphetamine to a minor

and sexual abuse in the third degree in regard to his actions with a thirteen-year-

old girl, M.W.   He filed a motion for new trial arguing the State engaged in

purposeful racial discrimination when it used a peremptory strike to remove a juror

and the weight of the evidence does not support his conviction. After the district

court denied the motion, it sentenced Taylor to indeterminate terms of

incarceration not to exceed ninety-nine years for delivery of methamphetamine and

ten years for sexual abuse, run consecutively, plus fines and surcharges. He

appeals.

      I.     Standard of Review

      We review a claim of racial discrimination in the use of a peremptory strike

de novo. State v. Veal, 930 N.W.2d 319, 327 (Iowa 2019). We review the denial

of a motion for new trial on weight-of-the-evidence grounds for abuse of discretion.

State v. Reeves, 670 N.W.2d 199, 202 (Iowa 2003).

      II.    Peremptory Strike

      Counsel at trial may not engage “in purposeful racial discrimination” when

using a peremptory strike to remove a juror. State v. Mootz, 808 N.W.2d 207, 215

(Iowa 2012) (citing Batson v. Kentucky, 476 U.S. 79, 100 (1986)).

      Under our Batson jurisprudence, once the opponent of a peremptory
      challenge has made out a prima facie case of racial discrimination
      (step one), the burden of production shifts to the proponent of the
      strike to come forward with a race-neutral explanation (step two). If
      a race-neutral explanation is tendered, the trial court must then
      decide (step three) whether the opponent of the strike has proved
      purposeful racial discrimination.
                                           3
Id. (quoting Purkett v. Elem, 514 U.S. 765, 767 (1995)). We give “a great deal of

deference to the district court’s evaluation of credibility when determining the true

motives of the attorney when making strikes.” Id. at 214. “[T]he ultimate burden

of persuasion regarding racial motivation rests with, and never shifts from, the

opponent of the strike.” Id. at 219 (quoting Purkett, 514 U.S. at 768).

       During jury selection, Juror No. 231 asked to be excused due to a “physical

disability.” After questioning the juror in private, the State asked to excuse her for

cause, which the district court denied. The State later used a peremptory strike to

remove Juror No. 23 from the pool. When Taylor challenged the peremptory strike,

the State offered multiple justifications for striking Juror No. 23: (1) she said she

has a brain tumor, which she described as a “distracting” condition that caused her

“to stop pursuing employment, her career, because it was too much a burden to

continue with schooling”; (2) she “made statements that she is familiar with the

defendant’s family”; (3) she “made a statement that people these days are

exaggerating sex crimes,” which “would show that she cannot be fair to the State”

on the sexual-abuse charge; and (4) “she does have a prior Theft in the Fifth

Degree conviction as well, which is a crime of dishonesty and could . . . affect . . .

her ability to be fair and impartial.” The court found that, even assuming Taylor

made the required prima facie showing of racial discrimination, “the State has been

able to articulate a clear and reasonable, specific, race-neutral explanation for



1In an apparent typographical error, Taylor refers to this juror as No. 26 in his brief.
During trial, Taylor’s counsel identified Jurors No. 23 and 26 as the two potential
African-American jurors in the pool. The State used a peremptory strike on Juror
No. 23, prompting Taylor’s Batson challenge. Juror No. 26 remained in the pool
and served on the jury.
                                           4


exercising their peremptory strike in this case and therefore the defendant’s motion

is denied.”

       Assuming Taylor “made out a prima facie case of racial discrimination,” the

State provided a facially valid reason for striking Juror No. 23. See id. at 215

(“Unless a discriminatory intent is inherent in the [attorney’s] explanation, the

reason offered will be deemed race neutral.” (alteration in original)). The final step

is to “decide whether to believe the [attorney’s] explanation for the peremptory

challenges.” Id. at 219 (alteration in original) (quoting State v. Veal, 564 N.W.2d
797, 807 (Iowa 1997)). Juror No. 23’s medical issues are especially noteworthy,

which she described in private questioning:

       I have a brain tumor and my head, if I get upset, it switches all the
       time and I don’t know if I will be able to sit through it or not, you know.
       I mean, I just don’t know because it just feels like something is
       swishing in my head at all times. Okay? And I’ll be—I’m tired right
       now and I got off work—I got on a disability. So I can probably do it,
       but I don’t know how my—this water or whatever is going on in my
       brain. I don’t know what’s going on with that.

When specifically asked if she can pay attention to trial for several hours each day,

she answered, “I don’t know. Maybe.” While the district court denied the State’s

motion to strike Juror No. 23 due to her medical issues, the reason for the

peremptory strike “need not rise to the level justifying exercise of a challenge for

cause” to satisfy Batson. State v. Griffin, 564 N.W.2d 370, 375 (Iowa 1997)

(quoting Batson, 476 U.S. at 97). Furthermore, the State pointed to more than her

medical issues in justifying its peremptory strike.

       Taylor faults the district court for not performing “an inquiry that

encompasses the totality of jury selection and articulates why the entire process

has or has not been race-neutral.” The district court is not required to perform
                                           5

such a detailed analysis. See Mootz, 808 N.W.2d at 217 (“[I]t is preferable for trial

courts to make express findings in connection with Batson challenges, [but a]

failure to do so is not necessarily fatal to the court’s ruling.” (second alteration in

original) (quoting Veal, 564 N.W.2d at 807)). The court’s Batson analysis at trial

is brief but sufficient for our review. See id. at 219–20 (“In the absence of express

findings, we are allowed to review the implied findings of the trial court regarding

the attorney’s credibility and [the] asserted reasons for the strike.”). Considering

Juror No. 23’s medical condition and other issues the State raised at trial, plus the

district court impliedly finding the State’s explanation credible, we agree with the

district court that Taylor failed to prove the State engaged in purposeful racial

discrimination in striking Juror No. 23.

       III.   Weight of the Evidence

       Taylor challenges the weight of the evidence supporting his conviction for

both delivery of methamphetamine to a minor2 and sexual abuse in the third




2The jury instructions set forth the elements the State must prove to convict Taylor
of delivery of methamphetamine to a minor:
               1. On or about the 29th day of February, 2016, the defendant
        delivered a material, compound, mixture, preparation, or substance
        that contained any detectable amount of methamphetamine to
        [M.W.].
               2. At the time the defendant delivered the material,
        compound, mixture, preparation or substance, he knew it was
        methamphetamine.
               3. The defendant was 18 years or older at the time he
        delivered the material, compound, mixture, preparation, or
        substance.
               4. [M.W.] was under 18 years old at the time the defendant
        delivered the material, compound, mixture, preparation, or
        substance.
                                          6

degree.3 See Iowa Code §§ 124.401D, 709.4 (2016). “The weight-of-the-evidence

standard requires the district court to consider whether more ‘credible evidence’

supports the verdict rendered than supports the alternative verdict.” State v. Ary,

877 N.W.2d 686, 706 (Iowa 2016). When considering the weight of the evidence,

the court may “grant a motion for new trial only if more evidence supports the

alternative verdict as opposed to the verdict rendered.” Id. “The question for the

court is not whether there was sufficient credible evidence to support the verdict

rendered or an alternative verdict, but whether ‘a greater amount of credible

evidence’ suggests the verdict rendered was a miscarriage of justice.” Id. (citation

omitted). “On a weight-of-the-evidence claim, appellate review is limited to a

review of the exercise of discretion by the trial court, not of the underlying question

of whether the verdict is against the weight of the evidence.” Reeves, 670 N.W.2d

at 203 (clarifying appellate court does not sit to judge witness credibility or reweigh

evidence).

       According to M.W.’s testimony, in February 2016 she was thirteen years old

and lived near Taylor. On or about February 29, she entered Taylor’s home, where

Taylor placed a white powder on a mirror and the two of them snorted the powder.

She went back and forth between her home and Taylor’s home several times that


3The jury instructions set forth the elements the State must prove to convict Taylor
of sexual abuse in the third degree:
              1. On or about the 29th day of February, 2016, the defendant
       performed a sex act with [M.W.].
              2. The defendant performed the sex act while [M.W.] was
       under the age of 14 years.
              3. The defendant and [M.W.] were not then living together as
       husband and wife.
A “sex act” includes “[p]enetration of the penis into the vagina” and “[c]ontact
between the mouth and genitalia.” Iowa Code § 702.17(1), (2).
                                          7


day and into the next day, snorting the white powder off the mirror each time she

returned to Taylor’s home. After snorting the powder, she “felt crazy” and “angry.”

At one point, she entered Taylor’s bedroom and watched Taylor and his paramour

having vaginal intercourse. M.W. then disrobed, and Taylor performed oral sex on

her and then inserted his penis into her vagina.

       Taylor raises several pieces of evidence he claims cast doubt on M.W.’s

credibility. M.W. made inconsistent statements between her testimony at trial and

earlier interviews, including her description of the drug Taylor provided and

whether Taylor used a condom and lubricant during the sexual contact. M.W. also

has an admitted history of drug use and delinquency. Further, the fact that M.W.’s

mother was romantically involved with Taylor in the past also raises questions

about the family’s credibility. Taylor also asserts that contrary to M.W.’s testimony,

the police found no methamphetamine or drug paraphernalia inside Taylor’s home,

and investigators found no DNA or other physical evidence to confirm that he had

sexual contact with M.W.4

       However, the State presented considerable evidence to support M.W.’s

testimony including: (1) security video showing M.W. entering and leaving Taylor’s

home several times during the time in question; (2) recordings and testimony from


4  The State argues Taylor failed to preserve error on his arguments related to
M.W.’s mother and the lack of physical evidence. See Meier v. Senecaut, 641
N.W.2d 532, 537 (Iowa 2002) (“It is a fundamental doctrine of appellate review that
issues must ordinarily be both raised and decided by the district court before we
will decide them on appeal.”). Taylor’s written motion for new trial does not
explicitly mention M.W.’s mother or physical evidence. However, the district court
in its written denial found Taylor “generally incorporated the arguments made
previously on the record during trial” in addition to those specified in his motion.
Because the court read and denied his motion broadly to encompass the trial, we
find his entire weight-of-the-evidence argument preserved for appeal.
                                         8


police officers about M.W.’s interviews during the investigation, such as statements

by M.W. to the Child Protection Center interviewer that M.W. ingested drugs and

had sex with Taylor; (3) text messages between Taylor and his paramour regarding

Taylor’s sexual activity with M.W. and his supplying her with drugs; (4) a toxicology

analysis from February 29 showing M.W. had drugs in her system, including

methamphetamine, amphetamine, and THC; and (5) testimony from the paramour

confirming the presence of drugs in Taylor’s residence, acknowledging that the

paramour injected methamphetamine in front of M.W. during this time, and

describing Taylor’s use of methamphetamine by snorting it off a mirror.

       Even considering Taylor’s assertions that the weight of the evidence did not

support his convictions, the evidence in the record generally corroborates M.W.’s

testimony and the State’s evidence that Taylor delivered methamphetamine to her

and committed sexual abuse in the third degree. Therefore, because the evidence

did not support “the alternative verdict as opposed to the verdict rendered,” Ary,
877 N.W.2d at 706, we find no abuse of discretion in the district court’s denial of

Taylor’s motion for a new trial. We affirm his convictions.

       AFFIRMED.